DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/638,724, filed on 30 June 2017.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 24 February 2021 and 24 January 2022, have been considered.

Drawings
The drawings received on 24 February 2021 are accepted.

Specification
1. The disclosure is objected to because of the following informalities: at page 1, U.S. Patent Application No. 16/695,790 is now U.S. Patent No. 10,696,057, U.S. Patent Application No. 16/191,912 is now U.S. Patent No. 10,538,101, and U.S. Patent Application No. 15/638,724 is now U.S. Patent No. 10,160,226.  
.
Appropriate correction is required.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
1. Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,160,226.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,160,226 claims a similar liquid discharging head.  The instant claims are similar to and/or are broader in scope than the claims in U.S. Patent No. 10,160,226 because the instant claims rename, remove, and/or rearrange elements such as “downstream common liquid chamber”, “another part of the common liquid chamber”, “upstream common liquid chamber”, “circulation common liquid chamber”, “extending beyond the downstream common liquid chamber”, and/or “overlaps the circulation common liquid chamber”.  It would have been obvious to one of ordinary skill in the art since the renaming, removal, and/or rearrangement of these elements does not alter the device of the invention as a whole.
2. Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,696,057.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,696,057 claims a similar liquid discharging head.  The instant claims are similar to and/or are broader in scope than the claims in U.S. Patent No. 10,696,057 because the instant claims rename, remove, and/or rearrange elements such as “downstream common liquid chamber”, “another part of the common liquid chamber”, “upstream common liquid chamber”, “circulation common liquid chamber”, “extending beyond the downstream common liquid chamber”, and/or “overlaps the .
3. Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/881,276.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/881,276 claims a similar liquid discharging head.  The instant claims are similar to and/or are broader in scope than the claims in copending Application No. 16/881,276 because the instant claims rename, remove, and/or rearrange elements such as “downstream common liquid chamber”, “another part of the common liquid chamber”, “upstream common liquid chamber”, “circulation common liquid chamber”, “extending beyond the downstream common liquid chamber”, and/or “overlaps the circulation common liquid chamber”.  It would have been obvious to one of ordinary skill in the art since the renaming, removal, and/or rearrangement of these elements does not alter the device of the invention as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/15/2022